Citation Nr: 1531255	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  15-10 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether the Veteran is competent to manage his Department of Veterans Affairs benefit payments.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from April 1989 to October 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from A November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This matter must be remanded for issuance of a statement of the case (SOC).  

Specifically, the RO issued a rating decision in November 2011 finding the Veteran not competent to handle disbursement of funds.  In October 2012, he filed a notice of disagreement (NOD), disagreeing with this determination.  An SOC has not yet been issued.  

Accordingly, remand is necessary.  See 38 CFR § 19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC with respect to the issue of whether he is competent to manage his Department of Veterans Affairs benefit payments.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




